COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Mansion Partners, Ltd. v. Harris County Appraisal District

Appellate case number:    01-20-00565-CV

Trial court case number: 2018-68491

Trial court:              215th District Court of Harris County

       The motion for rehearing filed by appellant, Mansion Partners, Ltd., is denied.


       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_________
                    Acting individually  Acting for the Court

Panel consists of Justices Kelly, Hightower, and Farris.


Date: ___March 10, 2022____